DETAILED ACTION                                                                                                                                                                                                   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 1-21 follows below. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/10/2018 has been considered by the Examiner. 
Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
In claims 11 and15 amend “a transmural lesion” to recite –the transmural lesion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 19 recite “a transmurality index map.” It is unclear if the transmurality index map is a representation of the planned transmural lesion prior to ablation or a map of tissue thickness in which ablation parameters can be determined. For the purposes of compact prosecution the Examiner interprets the term to be a map of tissue thickness in which ablation parameters for performing a transmural lesion are derived as broadly as claimed. Such a map comprises the thicknesses for the non-target regions as well as target regions in which the transmural lesions are configured to form. 
Applicant in paragraph [0081] of the Specification Applicant recites in block 604, a transmurality index map is computed from the tissue thickness map. That is, transmurality indices for the target tissue are computed as a function of the thickness of the target tissue.
Claims 2-11, 13-18, and 21 are rejected due to the dependency on rejected claims 1, 12, and 19.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 12-13, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz (2007/0032826).
Regarding claim 1, Schwartz teaches method of determining parameters for cardiac ablation ([0001] method for planning, simulating and conducting a medical procedure such as a cardiac treatment procedure for treating atrial fibrillation), comprising:
receiving a tissue biological property map for a cardiac region to be ablated ([0165] 3D image of the heart);
computing a transmurality index map using the tissue biological property map ([0165] the thickness as given by the 3D image of the heart and [0186] steps 110 and 115);
 and 
determining one or more of ablation energy level, ablation time, and ablation contact force to achieve a transmural lesion using the computed transmurality index map (during planning of the ablation procedure [0165] discusses ablation parameters such as RF power and burn duration for achieving a complete transmural ablation are based on the thickness as given by the 3D image of the heart). 
Regarding claim 2, Schwartz teaches the limitation of claim 1 and further comprising outputting a graphical representation of the tissue biological property map ([0158] The image or map may include, for example, a three-dimensional (3D) ultrasound image, MRI image, CT image or the like).

 Regarding claim 4, Schwartz teaches the limitations of claim 3 and further teaches comprising outputting an iconographic indication of local tissue thickness on a geometric model of an ablation catheter ([0161] Display 8 is also used to depict images and/or maps as well as the simulations and planning steps to include graphic representations of medical devices such as sheaths 40, ablation catheters 50, ultrasound imaging catheters 55, etc.).
Regarding claims 5 and 6, Schwartz teaches the limitations of claim 1 and further comprising outputting a graphical representation of the transmurality index map and comprises outputting the graphical representation of the transmuraltiy index map on a geometric model of the cardiac region to be ablated ([0165] the thickness as given by the 3D image of the heart).
Regarding claim 8, Schwartz teaches the limitations of claim 1 further comprising graphically outputting (note paragraph [0160]) the one or more of ablation energy level, ablation time, and ablation contact force (RF power and burn duration [0165]). 
Regarding claim 10, Schwartz teaches the limitations of claim 1 wherein receiving a tissue biological property map for a cardiac region to be ablated comprises receiving a segmented model of the cardiac region to be ablated and determining the tissue biological property map from the segmented model ([0165] the thickness as given by the 3D image of the heart and [0158] The image or map may include, for example, a three-dimensional (3D) ultrasound image, MRI image, CT image or the like). 

computing a transmurality index map using tissue thickness information for a cardiac region to be ablated ([0165] the thickness as given by the 3D image of the heart and [0186] steps 110 and 115);
determining one or more of ablation energy level, ablation time, and ablation contact force to achieve a transmural lesion within the cardiac region to be ablated from the transmurality index map (during planning of the ablation procedure [0165] discusses ablation parameters such as RF power and burn duration for achieving a complete transmural ablation are based on the thickness as given by the 3D image of the heart); and 
delivering ablation energy to the cardiac region to be ablated according to the determined one or more of ablation energy level, ablation time, and ablation contact force (note paragraph [0166]). 
Regarding claim 13, Schwartz teaches a limitation of claim 12 and wherein computing a transmurality index map using tissue thickness information for a cardiac region to be ablated comprises computing a transmurality index map using tissue thickness information derived from a segmented model of the cardiac region to be ablated (note paragraph [0165]).
Claim 16 recites the same limitations of claim 8 as previously rejected above.
Claim 18 recites the same limitations of claim 4 as previously rejected above. 

an ablation parameter determination processor configured to:
	receive as input a tissue thickness map for a cardiac region to be ablated (note paragraph [0158]);
	compute a transmurality index map using the tissue thickness map ([0165] the thickness as given by the 3D image of the heart and [0186] steps 110 and 115); and 
determine one or more ablation parameters selected from the group consisting of ablation energy level, ablation time, and ablation contact force to achieve a transmural lesion in the cardiac region to be ablated from the computed transmurality index map (during planning of the ablation procedure [0165] discusses ablation parameters such as RF power and burn duration for achieving a complete transmural ablation are based on the thickness as given by the 3D image of the heart).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2007/0032826) in view of Suresh (2004/0153128).

However, Suresh teaches a method within the same field of invention ([0197] transmurality of a portion of heart tissue scarring might be assessed by a computer). Suresh provides for bullseye plot (Fig. 55). This design is utilized to provide for a two-dimensional representation of various regions of the heart.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the graphical representation of the transmurality index map as a bulls eye plot since Suresh teaches a bullseye plot is currently a popular way of depicting 3D information of the ventricle [heart] in 2D projection. This is common practice in cardiology in general [0320].
Regarding claim 14, Schwartz teaches the limitations of claim 12. While Schwartz provides for a geometric model of the cardiac region to be ablated (Fig. 3B), it does not wherein outputting a graphical representation of the transmurality index map comprises outputting the graphical representation of the transmurality index map as a bullseye plot.
However, Suresh teaches a method within the same field of invention ([0197] transmurality of a portion of heart tissue scarring might be assessed by a computer). Suresh provides for bullseye plot (Fig. 55). This design is utilized to provide for a two-dimensional representation of various regions of the heart.  
.
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2007/0032826) in view of Phillips (2017/0120080).
Regarding claim 9, Schwartz teaches the limitations of claim 1. While Schwartz teaches outputting the one or more of ablation energy level, ablation time, and ablation contact force  (note [0165]), it is silent about specifically teaching displaying the values on the geometric model of the cardiac region to be ablated. 
However, Phillips teaches a method within the same field of invention ([0009] a graphical use interface to aid in planning, ablating, and assessing the ablation therapy). Phillips teaches in a desired target region before ablation, the user can display parameters such as energy source, ablation line, zone, depth, width, thickness of the target, lesion path, as well as ablation parameters [0047] [0080]). This allows the user to run a pre-therapy scan to confirm all aspects of the desired width, thickness of the target lesion path, and transmurality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwartz to display a numerical value for the claimed ablation parameters on the geometric model of the cardiac region to be ablated since Phillips teaches this will allow a user to confirm all aspects of a desired lesion [0080]-[0083].
. 
Claims 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2007/0032826) in view of Papaioannou (EP 2,719,351).
Regarding claim 11, Schwartz teaches the limitations of claim 1. Schwartz does not teach wherein determining one or more of ablation energy level, ablation time, and ablation contact force to achieve a transmural lesion using the computed transmurality index map comprises, given values for two of ablation energy level, ablation time, and ablation contact force, determining a remaining one of ablation energy level, ablation time, and ablation contact force from the computed transmurality index map. 
However, Papaioannou teaches a device within the same field of invention (cardiac ablation and estimating a lesion size for ablation). Papaioannou generally provides that ablation energy level, ablation time, and ablation contact force are correlated with respect to lesion size. Papaioannou provides such a correlation may be used to determine the force needed to generate a desired lesion size for a given power and time interval in an ablation procedure [0036][0039].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed determining for the purposes of generating a desired lesion size for a given power and time interval as well a force that is needed to generate the desired lesion size. 
Claim 15 recites the same limitations of claim 11 as previously rejected above. 
Claim 20 recites the same limitations of claim 11 as previously rejected above. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2007/0032826) in view Papaioannou (EP 2,719,351) and in further view of Phillips (2017/0120080).
Claim 21 recites the same limitations of claim 9 as previously rejected above. 
Conclusion
Govari (2018/0228402) [0074] Equation (4) gives an expression for an ablation index. [0079] Dest is an estimate of the depth of a lesion achieved by ablating for a time t, with instantaneous constant force C and instantaneous power. 
 Rioux (2017/0000559) [0070] FIG. 26 - a protocol for ablation mapping where a geometric representation of the current state of the ablation volume is created… linking the ablation index to a specific region of tissue.  The series of these ablation index and tissue region pairs form a three-dimensional map of the current three-dimensional ablation volume, relative to the orientation of the applicator shaft.  This allows either an external microprocessor-based system to automatically control the polarities and potentials on the different electrodes and their regions or for the user to manually adjust the electrical supply through the device to effect the desired ablation shape and volume. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794